Citation Nr: 0333618	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury to the left wrist.

2.  Entitlement to service connection for residuals of a 
crush injury to the left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from October 1979 to 
October 1980, with subsequent periods of inactive duty 
training, including on March 21, 1997.

The RO received the veteran's claim of entitlement to service 
connection for the above listed disabilities in February 
1998.  In a January 1999 rating decision, the RO denied the 
claims.  The veteran disagreed with the January 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of a substantive appeal (VA Form 
9) in October 1999.

The veteran failed to report for a Board hearing which was 
scheduled to be conducted in Washington, D.C. in June 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).

The Board undertook additional development on these issues, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
Subsequently, these issues were denied by the Board in a 
March 31, 2003 decision.  In an order to be issued 
concurrently with this remand, the Board has vacated the 
March 31, 2003 decision in order that additional pertinent 
evidence in VA's possession but not before the Board at the 
time of that decision might be considered. 



Issues not currently on appeal

The issues of entitlement to service connection for a left 
shoulder disorder, a low back disorder, and a right hand 
disorder were the subject of an October 30, 2002 Board 
decision.  Although as noted above the RO was in possession 
of evidence that had not been forwarded to the Board, the 
Board has reviewed that evidence and finds that it either is 
not pertinent to the issues considered in the October 2002 
decision or is duplicative of evidence already of record at 
the time of that decision.  The Board's October 30, 2002 
decision is final.  See 38 C.F.R. § 20.1100 (2002).  
Accordingly, those issues will be addressed no further 
herein.


REMAND

A review of the record indicates that there is some question 
concerning the etiology of the veteran's claimed left hand 
and wrist disabilities.  The veteran's service medical 
records show that he complained of a crush injury to his left 
hand and wrist in March 1997, resulting from an ice chest 
trapping his hand against the side of a truck.  Treatment 
records document a soft tissue injury of the left hand.  In 
June 1998 the veteran was diagnosed with bilateral median 
nerve entrapment.  The veteran had bilateral carpal tunnel 
releases performed in September and December of 1998.  The 
medical opinion evidence of record does not account for the 
bilateral nature of the veteran's ulnar neuropathy, in light 
of contemporaneous medical records which document only a soft 
tissue injury of the left hand.

Development was ordered by the Board in January 2003 in order 
to clarify the diagnosis and etiology of the claimed 
disabilities.  The veteran did not report for the examination 
scheduled by the Board to address this question.  



In light of the additional evidence received, this case is 
being remanded to the Veterans Benefits Administration (VBA) 
for the following action:

1.  The veteran should be afforded an 
examination to determine the nature and 
etiology of his claimed left wrist and 
left hand disability.  The examiner is 
asked to review the veteran's medical and 
service records, in particular the 
records of the injury to the left 
hand/wrist in March 1997, physically 
examine the veteran's left upper 
extremity, list any current diagnoses 
relating to the veteran's left wrist and 
hand and state an opinion as to whether 
any currently diagnosed disability is as 
likely as not related to the injury 
reported in service.    A report of the 
examination should be associated with the 
veteran's VA claims folder.  

2.  VBA should then readjudicate the 
veteran's claims, considering all 
evidence then of record.  If the decision 
is unfavorable to the veteran, he and his 
representative should be appropriately 
informed and allowed to respond.  The 
case should then be returned to the 
Board, if otherwise in order.   

The veteran is advised that failure to cooperate by reporting 
for any examination may adversely affect the outcome of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




